Citation Nr: 1643197	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  15-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1948 to December 1951.  He served in the Korean War, where he was awarded the Combat Infantry Badge and the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for both disabilities.  The RO assigned a 20 percent disability rating with an effective date of July 29, 2011 for the Veteran's lumbar spine disorder, and a 10 percent disability rating with an effective date of October 29, 2011 for his right knee disorder.  However, in a December 2014 rating decision, the RO determined that the effective date of October 29, 2011 for the grant of service connection for degenerative joint disease of the right knee was clearly and unmistakably erroneous, and assigned a corrected effective date of October 29, 2012.

In January 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for issuance of a Statement of the Case (SOC).  The SOC was issued in December 2014.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing.  A transcript of the hearing has been associated with the claims folder.      

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to his service-connected spine and knee disabilities, was raised during the August 2016 Board hearing, but has not been adjudicated by the AOJ.  The Veteran is free to file the appropriate claim form at his local VA Regional Office.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine degenerative disc disease and right knee degenerative joint disease have increased in severity since his last examinations in February 2013 (spine) and November 2014 (right knee), respectively.  During the Board hearing, he reported that the pain from each disability has substantially worsened, and his right knee has become unstable and given way, causing him to fall.  Accordingly, a new VA examination is needed to fully and fairly evaluate his disorders.  Updated VA and private treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask him to identify any non-VA health care providers that have treated him for his right knee degenerative joint disease and lumbar spine degenerative disc disease since April 2014.  Send updated authorization and release form for any such providers.   Associate any records received with the record.  If the AOJ  is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Obtain all VA records pertaining to the treatment of his right knee and lumbar spine disabilities since November 2012 and associate with the record. 

3.  After all treatment records have been associated with the electronic folder, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his lumbar spine degenerative joint disease and right knee degenerative joint disease. 

(a) The examiner must specifically assess the severity of the Veteran's degenerative disc disease of the lumbar spine, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  

(b) The examiner must specifically assess the severity of the Veteran's degenerative joint disease of the right knee, including documenting the range of motion IN BOTH ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING, for BOTH the RIGHT AND LEFT KNEES, along with ANY OBJECTIVE EVIDENCE OF PAIN, and the necessary findings to evaluate functional loss during flare-ups.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.   

The clinician must specifically describe the effects of the Veteran's disabilities on his occupational functioning and activities of daily living.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





